Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 1 of 13 PageID #: 116



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


CONSOLIDATED TRANSACTION
PROCESSING LLC,

                       Plaintiff,                         Civil No. 4:20-cv-00825-ALM
    v.
                                                          JURY TRIAL DEMANDED
BED BATH & BEYOND, INC.,

                       Defendant.


         DEFENDANT BED BATH & BEYOND, INC.’S ANSWER, AFFIRMATIVE
          DEFENSES, AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

         Defendant Bed Bath & Beyond, Inc. (“BBB”) files this Answer, Affirmative Defenses, and

Counterclaims to Plaintiff Consolidated Transaction Processing LLC’s (“Plaintiff” or “CTP”)

Complaint for Patent Infringement (“Complaint”). BBB denies the allegations and characterizations

in Plaintiff’s Complaint unless expressly admitted in the following paragraphs.1

                                    NATURE OF THE ACTION
         1.    BBB admits that the Complaint purports to set forth an action for infringement under

the Patent Laws of the United States, 35 U.S.C. § 271, et seq., but BBB denies it has committed or

is committing acts of infringement and denies Plaintiff is entitled to any relief.

                                             PARTIES
         2.    BBB is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 2, and therefore denies them.

         3.    BBB denies that it is a Delaware corporation. BBB admits that it has a principal place

of business located at 650 Liberty Ave., Union, NJ 07083. BBB further admits that it may be served


1
 For avoidance of doubt, BBB denies liability for all allegations of patent infringement included or
implied in the introductory paragraph or in any headings of the Complaint.
                                                  1
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 2 of 13 PageID #: 117



with process through its registered agent, The Corporation Service Company, 251 Little Falls Drive,

Wilmington, DE 19808.

       4.     BBB does not contest whether personal jurisdiction over it properly lies in this

judicial district in this case. BBB admits that it conducts business in this judicial district. BBB

denies it has committed or is committing acts of infringement, denies Plaintiff is entitled to any

relief, and further denies any remaining allegations in Paragraph 4 of the Complaint.

       5.     BBB admits that it conducts business in this District but denies any remaining

allegations in Paragraph 5 of the Complaint.

                                 JURISDICTION AND VENUE
       6.     BBB admits that the Complaint purports to set forth an action for infringement under

the Patent Laws of the United States, 35 U.S.C. § 271, et seq. BBB denies it has committed or is

committing acts of infringement, denies Plaintiff is entitled to any relief, and further denies any

remaining allegations in Paragraph 6 of the Complaint.

       7.     BBB admits that this Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       8.     BBB does not contest whether venue over it properly lies in this judicial district in this

case. BBB admits that it conducts business in this judicial district and maintains an established

place of business at 6401 West Plano Pkwy., Plano, Texas 75093. BBB denies it has committed or

is committing acts of infringement, denies Plaintiff is entitled to any relief, and further denies any

remaining allegations in Paragraph 8 of the Complaint.

       9.     BBB does not contest whether personal jurisdiction over it properly lies in this

judicial district in this case. BBB admits that it conducts business in this judicial district. BBB

denies it has committed or is committing acts of infringement, denies Plaintiff is entitled to any

relief, and further denies any remaining allegations in Paragraph 9 of the Complaint.

                                                  2
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 3 of 13 PageID #: 118



                                        BACKGROUND
                                    The [Alleged] Inventions
       10.    BBB admits that purported copies of U.S. Patent Nos. 8,712,846 (the “’846 Patent”)

and 8,396,743 (the “’743 Patent”) collectively (the “Asserted Patents”) are attached to the Complaint

as Exhibit 1 and 2, and that the face of the patents indicate that Robert S. Alvin is the named

inventor. BBB is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in Paragraph 10, and therefore denies them.

       11.    BBB admits that a purported copy of the ’846 Patent is attached to the Complaint as

Exhibit 1. BBB denies any remaining allegations in Paragraph 11 of the Complaint.

       12.    BBB admits that a purported copy of the ’743 Patent is attached to the Complaint as

Exhibit 2. BBB denies any remaining allegations in Paragraph 11 of the Complaint.

       13.    BBB denies the allegations in Paragraph 13 of the Complaint.

       14.    BBB denies the allegations in Paragraph 14 of the Complaint.

                            [Alleged] Advantage Over the Prior Art
       15.    BBB denies the allegations in Paragraph 15 of the Complaint.

       16.    BBB denies the allegations in Paragraph 16 of the Complaint.

       17.    BBB denies the allegations in Paragraph 17 of the Complaint.

       18.    BBB denies the allegations in Paragraph 18 of the Complaint.

       19.    BBB denies the allegations in Paragraph 19 of the Complaint.

       20.    BBB denies the allegations in Paragraph 20 of the Complaint.

       21.    BBB denies the allegations in Paragraph 21 of the Complaint.

       22.    BBB denies the allegations in Paragraph 22 of the Complaint.

                               [Alleged] Technological Innovation
       23.    BBB denies the allegations in Paragraph 23 of the Complaint.

       24.    BBB denies the allegations in Paragraph 24 of the Complaint.
                                                 3
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 4 of 13 PageID #: 119



       25.    BBB denies the allegations in Paragraph 25 of the Complaint.

       26.    BBB denies the allegations in Paragraph 26 of the Complaint.

       27.    BBB denies the allegations in Paragraph 27 of the Complaint.

       28.    BBB denies the allegations in Paragraph 28 of the Complaint.

       COUNT I – [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 8,712,846
       29.    BBB incorporates the above paragraphs herein by reference.

       30.    BBB admits that a purported copy of the ’846 Patent is attached to the Complaint as

Exhibit 1, that the face of the patent indicates that it is entitled “Sending Targeted Product Offerings

Based on Personal Information,” and that it issued on April 29, 2014. BBB is without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

30, and therefore denies them.

       31.    BBB is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 31, and therefore denies them.

       32.    BBB denies the allegations in Paragraph 32 of the Complaint.

       33.    BBB denies the allegations in Paragraph 33 of the Complaint.

       COUNT II – [ALLEGED] INFRINGEMENT OF U.S. PATENT NO. 8,396,743
       34.    BBB incorporates the above paragraphs herein by reference.

       35.    BBB admits that a purported copy of the ’743 Patent is attached to the Complaint as

Exhibit 2, that the face of the patent indicates that it is entitled “Sending Targeted Product Offerings

Based on Personal Information,” and that it issued on March 12, 2013. BBB is without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

35, and therefore denies them.

       36.      BBB is without knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 36, and therefore denies them.


                                                   4
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 5 of 13 PageID #: 120



       37.    BBB denies the allegations in Paragraph 37 of the Complaint.

       38.    BBB denies the allegations in Paragraph 38 of the Complaint.

                               [PLAINTIFF’S] JURY DEMAND
       Plaintiff’s Jury Demand does not contain any allegations and therefore does not require a

response. To the extent a response is required, BBB denies those allegations.

                           [PLAINTIFF’S] PRAYER FOR RELIEF
       To the extent that a response is required to Plaintiff’s prayer for relief, BBB denies that

Plaintiff is entitled to any judgment against BBB and/or an order granting relief in any of the forms

requested in parts A-D.

                              BBB’S AFFIRMATIVE DEFENSES

       In addition to answering the Complaint, BBB asserts the following affirmative defenses.

BBB reserves the right to amend this Answer to add additional affirmative defenses as further

information is obtained.

                              FIRST AFFIRMATIVE DEFENSE
       BBB has not infringed and does not infringe, under any theory of infringement including

directly (whether individually or jointly) or indirectly (whether contributorily or by inducement),

any valid, enforceable claim of the Asserted Patents.

                             SECOND AFFIRMATIVE DEFENSE
       Each asserted claim of the Asserted Patents is invalid for failure to comply with one or more

of the requirements of the United States Code, Title 35, including without limitation, 35 U.S.C. §§

101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                              THIRD AFFIRMATIVE DEFENSE
       To the extent that Plaintiff and any predecessors in interest to the Asserted Patents failed to

properly mark any of their relevant products or materials as required by 35 U.S.C. § 287, or

otherwise give proper notice that BBB’s actions allegedly infringe the Asserted Patents, BBB is not

                                                 5
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 6 of 13 PageID #: 121



liable to Plaintiff for the acts alleged to have been performed before BBB received actual notice

that it was allegedly infringing the Asserted Patents.

                             FOURTH AFFIRMATIVE DEFENSE

       To the extent that Plaintiff asserts that BBB indirectly infringes, either by contributory

infringement or inducement of infringement, BBB is not liable to Plaintiff for the acts alleged to

have been performed before BBB knew that its actions would cause indirect infringement.

                               FIFTH AFFIRMATIVE DEFENSE
       Plaintiff’s Complaint fails to state a claim upon which relief can be granted because the

claims of the Asserted Patents do not claim patent eligible subject matter under 35 U.S.C. § 101.

                              SIXTH AFFIRMATIVE DEFENSE
       Plaintiff’s Complaint fails to state a claim of direct infringement because, among other

things, Plaintiff has not stated a plausible allegation that any method or system employed or process

practiced by BBB performs: (1) “receiving product data for a plurality of products from a plurality

of distributors for the products via a communications network,” (2) “receiving customer data from a

plurality of customers, the customer data comprising location information associated

       with customers, the location information derived from an IP address associated with one or

more of the customers,” (3) “generating, at least in part from the customer data, user-specific

product offerings from the plurality of products; and,” and/or (4) “sending, by a computer,

automated messages comprising the user-specific product offerings to the one or more of the

customers,” wherein the “product data” comprises “product description, quantity available, and

price for each of the products for each of the distributors,” and/or the “customer data” comprises

“IP (Internet Protocol) address, IP host name, customer name, billing address, email address, and

purchase patterns,” as required by at least claims 1, 3, and 4 of the ’846 Patent.

       Plaintiff’s Complaint fails to state a claim of direct infringement because, among other


                                                  6
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 7 of 13 PageID #: 122



things, Plaintiff has not stated a plausible allegation that any method or system employed or process

practiced by BBB performs: (1) “receiving product data for a plurality of products from a plurality

of distributors for the products via a communications network,” (2) “receiving customer data from a

plurality of customers, the customer data comprising location information associated with

customers, the customer location information derived from an IP address associated with the

customer,” (3) “generating, at least in part from the personal information concerning a customer

location, at least one user-specific product offering from the plurality of products; and,” and/or (4)

“sending, by a computer, automated messages comprising the at least one user-specific product

offering to the one or more customers,” wherein the “customer data” comprises an “IP (Internet

Protocol) address, IP host name, customer name, billing address, email address and purchase

patterns,” as required by at least claims 1 and 4 of the ’743 Patent.

                            SEVENTH AFFIRMATIVE DEFENSE
       To the extent that Plaintiff asserts that BBB infringes under a theory of joint infringement,

BBB is not liable to Plaintiff. BBB does not provide or perform each element of any claim of the

Asserted Patents, and any actions of third parties accused by Plaintiff are not attributable to BBB.

                             EIGHTH AFFIRMATIVE DEFENSE
       Plaintiff is precluded from recovering its reasonable attorney’s fees, costs, and or increased

damages under 35 U.S.C. §§ 284 or 285.

                              NINTH AFFIRMATIVE DEFENSE
       Plaintiff is not entitled to injunctive relief as it has, at a minimum, no irreparable injury and

an adequate remedy at law for the alleged infringement.

                              TENTH AFFIRMATIVE DEFENSE
       Plaintiff’s claims for damages are statutorily limited or barred by 35 U.S.C. §§ 286 and 287.

Plaintiff is further barred under 35 U.S.C. § 288 from recovering costs associated with its action.


                                                  7
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 8 of 13 PageID #: 123



                            ELEVENTH AFFIRMATIVE DEFENSE
         The claims of the Asserted Patents are not entitled to a scope sufficient to encompass any

product of, system employed by, or process practiced by BBB.

                                    BBB’S COUNTERCLAIMS

         For its counterclaims against Counterclaim Defendant Consolidated Transaction Processing

LLC (“CTP”), Counterclaim Plaintiff Bed Bath & Beyond, Inc. (“BBB”) alleges as follows:

                                              PARTIES
         1.    BBB is a New York corporation with its principal place of business located at 650

Liberty Ave., Union NJ 07083.

         2.    Upon information and belief based solely on paragraph 1 of the Complaint as pled,

CTP is a limited liability company organized and existing under the laws of the State of Nevada

and maintains its principal place of business at 356 Greenwood Court, Villanova, Pennsylvania

19085.

                                          JURISDICITON
         3.    BBB incorporates by reference paragraphs 1-2 above.

         4.    These counterclaims arise under the patent laws of the United States, Title 35, United

States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq., and 28

U.S.C. §§ 1331, 1338, 1367, and 2201–02.

         5.    CTP has consented to the personal jurisdiction of this Court at least by commencing its

action for patent infringement in this District, as set forth in its Complaint.

         6.    Based solely on the filing of this action, venue is proper, though not necessarily

convenient, in this District pursuant at least 28 U.S.C. §§ 1391 and 1400.

                         COUNT I: DECLARATION REGARDING
                        NON-INFRINGEMENT OF THE ’846 PATENT

         7.    BBB incorporates by reference paragraphs 1-6 above.

                                                   8
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 9 of 13 PageID #: 124



       8.     Based on the filing of this action and at least BBB’s first affirmative defense, an

actual controversy has arisen and now exists between the parties as to whether BBB infringes U.S.

Patent Nos. 8,712,846 (“the ’846 Patent”) and 8,396,743 (“the ’743 Patent”) collectively (the

“Asserted Patents”).

       9.     BBB does not infringe Claims 1, 3, and 4 of the ’846 Patent because, inter alia, the

accused system does not: (1) “receiv[e] product data for a plurality of products from a plurality of

distributors for the products via a communications network,” (2) “receiv[e] customer data from a

plurality of customers, the customer data comprising location information associated with

customers, the location information derived from an IP address associated with one or more of the

customers,” (3) “generat[e], at least in part from the customer data, user-specific product offerings

from the plurality of products; and,” and/or (4) “send[], by a computer, automated messages

comprising the user-specific product offerings to the one or more of the customers,” wherein the

“product data” comprises “product description, quantity available, and price for each of the products

for each of the distributors,” and/or the “customer data” comprises “IP (Internet Protocol) address,

IP host name, customer name, billing address, email address, and purchase patterns.”

       10.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., BBB

requests a declaration by the Court that BBB has not infringed and does not infringe any claim of

the ’846 Patent under any theory including directly (whether individually or jointly) or indirectly

(whether contributorily or by inducement).

                        COUNT II: DECLARATION REGARDING
                       NON-INFRINGEMENT OF THE ’743 PATENT

       11.    BBB incorporates by reference paragraphs 1-10 above.

       12.    Based on the filing of this action and at least BBB’s first affirmative defense, an

actual controversy has arisen and now exists between the parties as to whether BBB infringes U.S.

                                                 9
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 10 of 13 PageID #: 125



       Patent Nos. 8,712,846 (“the ’846 Patent”) and 8,396,743 (“the ’743 Patent”) collectively

(the “Asserted Patents”).

       13.         BBB does not infringe Claims 1 and 4 of the ’743 Patent because, inter alia, the

accused system does not: (1) “receiv[e] product data for a plurality of products from a plurality of

distributors for the products via a communications network,” (2) “receiv[e] customer data from a

plurality of customers, the customer data comprising location information associated with

customers, the customer location information derived from an IP address associated with the

customer,” (3) “generat[e], at least in part from the personal information concerning a customer

location, at least one user-specific product offering from the plurality of products; and,” and/or (4)

“send[], by a computer, automated messages comprising the at least one user-specific product

offering to the one or more customers.,” wherein the “customer data” comprises an “IP (Internet

Protocol) address, IP host name, customer name, billing address, email address and purchase

patterns.”

       14.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., BBB

requests a declaration by the Court that BBB has not infringed and does not infringe any claim of

the ’743 Patent under any theory including directly (whether individually or jointly) or indirectly

(whether contributorily or by inducement).

                           COUNT III: DECLARATION REGARDING
                             INVALIDITY OF THE ’846 PATENT

       15.    BBB incorporates by reference paragraphs 1-14 above.

       16.    Based on the filing of this action and at least BBB’s second affirmative defense, an

actual controversy has arisen and now exists between the parties as to the validity of the claims of

the ’846 Patent.



                                                 10
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 11 of 13 PageID #: 126



       17.    The claims of the ’846 Patent are anticipated and/or rendered obvious by, inter alia,

U.S. Patent Nos. 6,837,436, 8,825,872, and/or 8,315,915.

       18.    At least claim 1 of the ’846 Patent is invalid for failure to satisfy the requirements of

35 U.S.C. § 112 because the specification as filed does not contain adequate written description

and/or enabling disclosure for at least the limitations “communications network,” and “location

information.” Accordingly, the specification fails to reasonably convey to a POSITA that the

inventor had possession of the subject matter of the alleged invention, and it fails to enable a

POSITA to make and use the alleged invention as claimed.

       19.    The claims of ’846 Patent are invalid for failure to satisfy the requirements for

patentability specified in 35 U.S.C. § 101 at least because the claims are directed to an abstract idea

and recite no inventive concepts.

       20.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., BBB

requests a declaration by the Court that claims of the ’846 Patent are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation,

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                         COUNT III: DECLARATION REGARDING
                           INVALIDITY OF THE ’743 PATENT

       21.    BBB incorporates by reference paragraphs 1-19 above.

       22.    Based on the filing of this action and at least BBB’s second affirmative defense, an

actual controversy has arisen and now exists between the parties as to the validity of the claims of

the ’743 Patent.

       23.    The claims of the ’743 Patent are anticipated and/or rendered obvious by, inter alia,

U.S. Patent Nos. 6,837,436, 8,825,872, and/or 8,315,915.

       24.    At least claim 1 of the ’743 Patent is invalid for failure to satisfy the requirements of

                                                  11
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 12 of 13 PageID #: 127



35 U.S.C. § 112 because the specification as filed does not contain adequate written description

and/or enabling disclosure for at least the limitations “communications network,” and “location

information.” Accordingly, the specification fails to reasonably convey to a POSITA that the

inventor had possession of the subject matter of the alleged invention, and it fails to enable a

POSITA to make and use the alleged invention as claimed.

       25.    The claims of ’743 Patent are invalid for failure to satisfy the requirements for

patentability specified in 35 U.S.C. § 101 at least because the claims are directed to an abstract idea

and recite no inventive concepts.

       26.    Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., BBB

requests a declaration by the Court that claims of the ’743 Patent are invalid for failure to comply

with one or more of the requirements of United States Code, Title 35, including without limitation,

35 U.S.C. §§ 101, 102, 103, and 112, and the rules, regulations, and laws pertaining thereto.

                                     PRAYER FOR RELIEF
       WHEREFORE, BBB asks this Court to enter judgment in BBB’s favor and against CTP by

granting the following relief:

       a)       a declaration that the Asserted Patents are invalid;

       b)       a declaration that BBB does not infringe, under any theory, any valid claim of the

Asserted Patents that may be enforceable;

       c)       a declaration that CTP take nothing by its Complaint;

       d)       judgment against CTP and in favor of BBB;

       e)       dismissal of the Complaint with prejudice;

       f)       a finding that this case is an exceptional case under 35 U.S.C. § 285 and an award

to BBB of its costs and attorneys’ fees incurred in this action; and

       g)       further relief as the Court may deem just and proper.
                                                  12
Case 4:20-cv-00825-ALM Document 12 Filed 02/11/21 Page 13 of 13 PageID #: 128



                                  DEMAND FOR A JURY TRIAL
        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, BBB requests a trial by jury

on all issues triable of right by a jury.

Dated: February 11, 2021                        FISH & RICHARDSON P.C.

                                            By: /s/ Michael R. Ellis
                                                 Neil J. McNabnay (SBN 24002583)
                                                 Ricardo J. Bonilla (SBN 24082704)
                                                 Michael R. Ellis (SBN 24102726)
                                                 FISH & RICHARDSON P.C.
                                                 1717 Main Street, Suite 5000
                                                 Dallas, TX 75201
                                                 Telephone: (214) 747-5070
                                                 Facsimile: (214) 747-2091
                                                 rbonilla@fr.com
                                                 mcnabnay@fr.com
                                                 ellis@fr.com

                                                Attorneys for Defendant
                                                Bed Bath & Beyond, Inc.




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on February 11, 2021, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.

                                                /s/ Michael R. Ellis
                                                Michael R. Ellis




                                               13
